Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: the Information Disclosure Statement filed November 29, 2021; and is further to the Notice of Allowance mailed October 20, 2021.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on November 29, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 18-31 are allowed.
The following is a statement of reasons for allowance: the art of record does not show the claimed methodologies including the formation of the sidewall barrier structure as required to be configured in conjunction with bumping structures or hardmasks in the claimed processes.  For example, the cited U.S. Published Patent Application No. 20130127045 A1 to Lin et al. discloses bump structures that appear to be relevant to the disclosed invention but do not show the formation of the sidewall barrier structure as required to be configured in conjunction with bumping structures or hardmasks in the claimed processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826